DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B, readable on claims 1, 2 and 4-7 in the reply filed on 2/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“bending operation member” in claim 1
“suction operation member” in claim 1
“pressing operation member” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the pressing operation member is provided in plurality” in Lines 1-2, wherein it’s unclear the scope of the claimed limitation due to the recitation of “in plurality” since it’s how the limitation “in plurality” pertains to the pressing operation member.  The examiner suggests amending the claim to recite –the pressing 
Claim 4 recites the limitation "the plural pressing operation members" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koitabashi et al. (JP 2006-149877 A, hereinafter Koitabashi).

In regard to claim 1, Koitabashi discloses an endoscope operation section (51) comprising:
(51) connected to a proximal end side of an elongated insertion section (11) configured to be inserted into a subject, the insertion section comprising a suction channel (27) inside and having a first longitudinal axis (Fig. 2), the operation section having a second longitudinal axis extending in a substantially same direction as the first longitudinal axis, the operation section being configured to be grasped by an operator (see annotated Fig. 15 below);
a bending operation member (23) provided in a proximal end portion of the operation section, including an axis crossing the second longitudinal axis at an acute angle during nonoperation, and configured to swing around a predetermined fulcrum to bend the insertion section (see annotated Fig. 15 below);
a first pedestal section formed in a first position on a distal end side relative to the bending operation member in the operation section, a suction operation member (22) being attached to the first pedestal section to project in a forward direction with respect to the second longitudinal axis (see annotated Fig. 15 below);
a second pedestal section formed in a second position on the proximal end side of the first pedestal section in the operation section, a surface projecting in a substantially same direction as the projecting direction of the suction operation member and further in the forward direction by a predetermined height than the first pedestal section being formed in the second pedestal section, the predetermined height being set to a higher position in the forward direction than a position of a suction tube connecting member (the connecting member is considered the signal line connecting the suction button (22) to the processor (28) for controlling suction within channel (27), Fig. 2) provided in the suction operation member (see annotated Fig. 15 below); and
a pressing operation member provided on the surface and pressed and operated (25a-25d, see annotated Fig. 15 below).

    PNG
    media_image1.png
    651
    809
    media_image1.png
    Greyscale


In regard to claim 2, Koitabashi teaches wherein the pressing operation member is provided in plurality (Fig. 4 illustrates the pressing operation member comprising a plurality of buttons (25a-25d)).

In regard to claim 4, Koitabashi teaches wherein the plural pressing operation members are disposed side by side at a predetermined interval in a longitudinal direction (Fig. 4 illustrates the plurality of buttons (25a-25b) disposed side by side in the longitudinal direction).

In regard to claim 5, Koitabashi teaches wherein, in disposition of the plural pressing operation members, the longitudinal direction is a direction along the second longitudinal axis  (Fig. 4 illustrates the plurality of buttons (25a-25b) disposed side by side in the longitudinal direction).

In regard to claim 6, Koitabashi teaches wherein, in disposition of the plural pressing operation members, the longitudinal direction is an oblique direction including a predetermined inclination angle with respect to a direction along the second longitudinal axis (Fig. 10 illustrates the buttons (25a,25b) disposed at an oblique angle with respect to the second longitudinal axis).

In regard to claim 7, Koitabashi discloses an endoscope (1, Fig. 2) comprising the endoscope operation section according to claim 1 (see rejection of Claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	March 9, 2022